IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 410PA16

                              Filed 8 December 2017

STATE OF NORTH CAROLINA

             v.
JOSHUA SANCHEZ



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 791 S.E.2d 904

(2016), finding prejudicial error in a judgment entered on 17 April 2015 by Judge

Michael J. O’Foghludha in Superior Court, Wake County, and ordering that

defendant receive a new trial. Heard in the Supreme Court on 8 November 2017.


      Joshua H. Stein, Attorney General, by Ebony J. Pittman, Assistant Attorney
      General, for the State-appellant.

      Rudolph A. Ashton, III for defendant-appellee.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.